Exhibit CONSENT OF INDEPENDENT PETROLEUM ENGINEER As independent petroleum engineers and geologists, we hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-146485) of Index Oil and Gas Inc. of our reports and sensitivities to such reports relating to the proved oil and gas reserves of Index Oil and Gas Inc. and to the information derived from such reports and sensitivities, which appear in this Form 10-K, to such registration statement. Houston, Texas By: /s/Ancell Energy Consulting, Inc. June 30, 2008 Ancell Energy Consulting, Inc. Independent Petroleum Engineer
